Case 1:18-cv-00981-CMA-MEH Document 256 Filed 07/24/19 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6–50,

          Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO, INC.,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1–5,

          Defendants.


                                         MINUTE ORDER

   Entered by Michael E. Hegarty, United States Magistrate Judge, on July 24, 2019.

          At the request of the parties, the Status Conference currently set for August 1, 2019 is
   vacated. If the parties determine that a status conference ultimately may be productive, they may
   contact this Court by email to request a setting.
